Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
3.	Claims 11, 13 and 17 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11, lines 9-11, “provide the second command/address signal and the second piece of data to the memory device based on detection of the self-refresh command from the host” is unclear and confusing.  How does it relate to a “host configured to generate a first command/address signal and a first piece of data, and generate a self-refresh command for controlling the memory device to enter a self-refresh mode” in lines 3-4 of claim 11? Does the host provide the second command/address signal and the second piece of data to the memory device based on detection of the exit of the self-refresh mode?
Claim 13, lines 5-7, “the selector to provide the first command/address signal and the first piece of data to the memory device based on detection of the exit from the self-refresh mode” is unclear and confusing. How does it relate to a “host configured to generate a first command/address signal and a first piece of data, and generate a self-refresh command for controlling the memory device to enter a self-refresh mode” in lines 3-4 of claim 11? Does the selector provide the first command/address signal and the first piece of data to the memory device based on detection of the enter from the self-refresh mode instead of the exit from the self-refresh mode?
Similarly, claim 17, lines 4-6, “based on detection of the self-refresh exit command from the host, provide the first command/address signal and the first piece of data to the memory device” is unclear and confusing. Providing the first command/address signal and the first piece of data to the memory device should be based on detection of the self-refresh enter command instead of the self-refresh exit command.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims  1-3, 8-12, 14-17, and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Atishay et al. US Pub. No. 11195568. 
	As per claims 1-3, 10-12, 17, and 19-20, Fig. 2 and 11 and column 6, lines 66-67 of Atishay are directed to an accelerator comprising: a signal control/monitoring circuit (208, col. 24, lines 24, lines 53-59) configured to detect an entry to a self-refresh mode (2.1 of Fig. 11) of a memory device and an exit (5 of Fig. 11) from the self-refresh mode based on monitoring a signal provided from a host (204, col. 24, lines 24, lines 53-59); an accelerator logic configured to generate a first command/address signal (a self-refresh entry command, address of memory rows, col. 24, lines 49-53) and a first piece of data (rewrite data, col. 5, line 63 to col. 6, line 4); and a selector (210, col. 6, lines 19-21) configured to output the first command/address signal and the first piece of data to the memory device based on detection of the entry to the self-refresh mode, and output a second command/address signal and a second piece of data (Issue Other Command, 6 in Fig. 11, such as read and/or write commands, col. 4, lines 31-33) provided from the host to the memory device, based on detection of the exit from the self-refresh mode (5 in Fig. 11).
	As per claims 8-9, and 15, Fig. 11 of Atishay discloses further comprising a clock generator configured to generate a clock signal based on control by the signal control/monitoring circuit, wherein the clock generator is further configured to activate and output the clock signal to the memory device while the accelerator accesses the memory device (col. 24, line 65 to col. 24, line 2, and lines 4-9).
	These limitations would be rejected in view of Cox by Fig. 2 as cited in 103 rejections below.
	As per claim 14, Figs. 2 and 6A-7 of Atishay disclose wherein the memory device (202) comprises a first channel and a second channel (206s) individually communicating with the accelerator via independent paths (Figs. 6A-7, col. 20, lines 7-16, and lines 64-66 , and the selector comprises a first selector correspondingly to the first channel, and a second selector correspondingly to the second channel.
	These limitations would be rejected in view of Cox by par. 34 or 69 for multiple CS signal lines to select individual devices as cited in 103 rejections below.
	As per claim 16, column 5, lines 7-25 of Atishay discloses wherein the memory device comprises a dual in memory module (DIMM), the computing system further comprises a printed circuit board (PCB) on which a plurality of DIMM slots are provided, the memory device being mounted on the plurality of DIMM slots, and the accelerator is mounted on any one of the plurality of DIMM slots.
	These limitations would be rejected in view of Cox by par. 38 as cited in 103 rejections below.
	As per claims 19-20, the rejection of claims 19-20 is the same rejections of claims 1 and 8 above.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 4-7, 13, and 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Atishay et al. US Pub. No. 11195568 in view of Cox et al. US Pub. No. 20190392886.
	Fig. 2 of Atishay discloses wherein the signal provided from the host but fails to disclose includes a chip select signal, and the signal control/monitoring circuit is further configured to detect the exit from the self-refresh mode by monitoring a change of a logic state of the chip select signal. However, Fig. 2 of Cox discloses a chip select signal (230, CS_n), and the signal control/monitoring circuit (Fig. 1) is further configured to detect the exit from the self-refresh mode (264, SRX) by monitoring a change of a logic state (HIGH at tb+3,, par. 70) of the chip select signal. It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Atishay would have the chip select signal as taught by Cox in order to select individual memory devices (par. 34). 
	The limitation “the chip select signal has a wave form defined by a double data rate 5 (DDR5) specification” in claim 5. See paragraph 167 of Cox.
9.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of an auto refresh for a memory device.
10.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827